Citation Nr: 0616378	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
July 1980.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board previously remanded the appellant's claim to the 
Appeals Management Center (AMC) in October 2003.  The Board 
notes that thereafter the AMC forwarded all correspondence to 
the wrong address.  The address used by the AMC had not been 
the address of record since before December 2001.  It appears 
that all the correspondence sent to the appellant since the 
Board's remand has been returned, except for the Supplemental 
Statement of the Case (but that was only sent in March 2006 
and probably has not made its way into the file yet).  Thus 
the Board finds that it must remand the appellant's claim 
again for the AMC to resend the notices to the appropriate 
address as shown on the appellant's Form 9.  Although the 
additional delay is regrettable, it is necessary to ensure 
that the appellant has received due process of law.
Accordingly, the case is REMANDED for the following action:

1.  The May 2004 letter, April 2005 letter 
and the March 2006 Supplemental Statement 
of the Case should be resent to the 
appellant at the address shown on her Form 
9 received in August 2002.  An appropriate 
period of time should be allowed for her 
to respond.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




